Citation Nr: 1519846	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  11-20 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to January 25, 2012 and as 50 percent disabling from January 25, 2012.

2.  Entitlement to an effective date prior to May 11, 2009 for the award of service connection for PTSD.

3.  Entitlement to a temporary total rating due to hospitalization over 21 days for a service-connected condition.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to December 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for PTSD and assigned a 30 percent rating, effective from May 11, 2009; and denied entitlement to a temporary total rating due to a hospitalization over 21 days for a service-connected condition.  In a March 2013 rating decision, the RO increased the rating for PTSD from 30 percent to 50 percent from January 25, 2012.

In January 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.

The Veteran filed a claim for entitlement to a TDIU in July 2010 and the RO denied such claim in a November 2010 rating decision.  Although, the Veteran did not file a timely notice of disagreement to the November 2010 rating decision, a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The Board observes that a July 2009 VA mental disorders examination conducted in conjunction the Veteran's increased rating claim on appeal reports that the Veteran's service-connected PTSD would keep her from being able to maintain gainful employment.  As such, despite the lack of a timely notice of disagreement, in light of Rice, the Board deems that the issue of entitlement to a TDIU is properly before the Board, as listed on the title page of this decision.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire rating period under appeal, the Veteran's PTSD has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.

2.  The Veteran's claim to reopen the issue of entitlement to service connection for PTSD, following the most recent prior final denial in a November 2001 rating decision, was received by VA on May 11, 2009.

3.  Service connection for PTSD has been established effective from May 11, 2009; therefore, the Veteran was not in receipt of service-connected benefits for PTSD prior to May 11, 2009, and thus does not meet the basic legal criteria for a temporary total hospitalization rating.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an effective date prior to May 11, 2009 for the award of service connection for PTSD have not been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.160, 3.400 (2014).

3.  The criteria for entitlement to a temporary total rating due to a hospitalization over 21 days for a service-connected condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.29 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The issues of entitlement to a higher initial rating for PTSD, and an earlier effective date for the award of service connection for PTSD, arise from the Veteran's disagreement with the initial disability rating, and effective date for service connection, assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal as to the initial rating and effective date assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant law applicable for assignment of an effective date for service connection and diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

Furthermore, a VA letter issued in January 2012 satisfied the duty to notify provisions with respect to increased ratings, temporary total ratings, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  The issues were readjudicated thereafter.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At the January 2015 Board hearing, the Veteran reported that she previously applied for disability benefits from the Social Security Administration (SSA) in 1996.  Although the Veteran's complete records from the SSA are not included in the claims file, a remand is not necessary with respect to the claims decided herein.  With respect to the claim for an increased rating for PTSD, the present level of the Veteran's service-connected disability is of primary concern.  Records relating to the Veteran's medical condition in or prior to 1996 will not change the dispositive findings made as to the current severity of the Veteran's service-connected disability.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that not all medical records or all SSA disability records must be sought, but only those that are relevant to the Veteran's claim).  As discussed below, the claims for an earlier effective date and for a total temporary rating are decided herein as a matter of law.  Accordingly, the Board finds that there is no prejudice to the Veteran in not obtaining such records with respect to the claims decided herein.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The RO also provided the Veteran appropriate VA examinations in July 2009 and January 2012, to ascertain the current severity of her PTSD.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Each VA examiner discussed the history of the Veteran's PTSD, conducted a clinical examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of her PTSD.  As they provide sufficient detail to determine the current severity of the Veteran's service-connected disability, the Board finds that the VA examinations obtained in this case were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the VA examination report obtained in July 2009 indicated that the Veteran's claims file was not reviewed, the Board finds that this does not constitute prejudicial error as the examiner considered the Veteran's reported medical history that was consistent with the Veteran's medical history contained in the claims folder.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).

The VCAA provisions are not applicable to the Veteran's earlier effective date claim, where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the current state of the Veteran's PTSD and the appropriateness of the effective date assigned for service connection.  The hearing focused on the evidence necessary to substantiate the Veteran's claims for increased rating, including a temporary total rating, and an earlier effective date.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Increased Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for PTSD was granted in a July 2009 rating decision effective from May 11, 2009, with an initial rating of 30 percent.  As such, the rating period on appeal for the initial rating for PTSD is from May 11, 2009.  38 C.F.R. § 3.400(o)(2) (2014).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability.  In a March 2013 rating decision, the RO granted an increased 50 percent rating for PTSD from January 25, 2012.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411.  Ratings are assigned according to the degree of occupational and social impairment resulting from manifestations of the disability at issue.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

In VA psychology notes dated from June 2009 to February 2013, the Veteran's affect was anxious or neutral.  Imminent risk for suicide was judged to be low.  The diagnosis was PTSD, and the GAF scores were 62 in December 2011, 60 in June 2012, and 65 in February 2013.

In a June 2009 VA psychology consultation report, the Veteran endorsed frequent flashbacks and nightmares occurring on at least weekly basis.  She was hypervigilant and became anxious if there were people walking behind her.  She tended to get easily frustrated and had some level of anxiety most of the time.  She tried to avoid trauma-related situations or discussions.  She denied experiencing auditory/visual hallucinations or delusions, suicidal or homicidal ideations, or manic/hypomanic symptoms.  She reported anxiety attacks that were at times triggered by confined and crowded places.  She lived with her fiancé who she described as very supportive of her.  On mental status examination, the Veteran was alert and fully oriented.  She was cooperative and had proper grooming and hygiene.  No mood abnormalities were present.  Mood was neutral with congruent affect of normal range and intensity.  Speech was normal in rate without any formal thought disorder.  She had no suicidal/homicidal ideations/plans/ or intentions.  She had no psychotic symptoms.  She seemed to have good insight into her symptoms and demonstrated proper judgment in treatment-related issues.  Cognition was grossly intact.  The diagnoses were panic disorder and PTSD, and a GAF score of 60 was listed.

The Veteran was provided a VA examination in July 2009.  The examiner noted that she currently was unemployed and was unable to work at this time.  The examined further noted that the Veteran's signs and symptoms of PTSD along with her depression contributed significantly to her difficulty being able to work; she had been unable to hold any type of gainful employment since her discharge from service.  The Veteran reported that she had difficulty with close relationships throughout her adult life.  Her current relationship was doing better according to her report.  She had a relationship with a man who seemed understanding and caring about her concerns and was willing to work with her.  As to social functioning, she had a very limited social life.  She experienced significant anxiety going out and being around people and therefore avoided socialization.  Her family and kids were her main social outlet.  She had two girlfriends who she trusted and felt a kinship with.  She had very few leisure pursuits and spent most of her time involved in parenting and caring for her family.

The Veteran showed some problems in activities of daily living.  She had difficulty with concentration and task completion and this made it difficult for her to do even simple tasks.  She was unable to go out of the house alone and therefore relied on others to help her with shopping, and so on.  The examiner noted that the Veteran was clearly suffering from the signs and symptoms of PTSD; her anxiety became overwhelming at times to the point where she was unable to function.  She also experienced a depressed mood most of the time.  The examiner stated that the signs and symptoms of PTSD affected her ability to work in a significant fashion; the difficulty that she had being around people would keep her from working most jobs; there were many things in her life which triggered intruding mental images thus creating anxiety and distress, which were noted common place things that would be found in the workplace and did create anxiety for her; her depression impacted her motivation, which affected her ability to function even in the simple areas at home and would certainly keep her from being able to maintain gainful employment.

On mental status examination, the Veteran was casually dressed and adequately groomed.  Her level of psychomotor activity was calm.  Her speech was productive and goal directed.  She was judged a reliable historian.  Her memory for dates and events was adequate.  She tended to be somewhat concrete in her thinking and did not evidence any serious thought disorder.  She was oriented appropriately to person, place and time, and she understood the purpose of the examination.  There was no evidence of any delusional thinking or perceptual disturbances.  Her thought content was appropriate.  She was able to follow the demands of the interview with appropriate attention and concentration.  Her recent and remote memory was adequate and within normal limits.  Her social judgment was skewed by her PTSD signs and symptoms.  She was law-abiding and recognized normal social conventions.

The examiner noted that the Veteran had some psychological sophistication and personal insight.  She was still working to apply her knowledge of treatment.  Her mood was anxious and dysthymic but her affect was restricted and overcontrolled.  She reported significant problems with sleep; she has difficulty going to sleep and problems staying asleep; her sleep was often disturbed with nightmares and disturbing dreams; she woke up in a heightened awareness with sweats.  She related that her general mood was dysthymic with times of deeper depression; she often experienced overwhelming anxiety often triggered by common, ordinary things in her life.  The examiner noted that the Veteran's affective disturbance and intense anxiety was related to her PTSD.  The examiner found that the effects of the Veteran's mental disorder signs and symptoms resulted in deficiencies in most of the areas, such as work, school, family relations, judgment, thinking, and mood.  The Veteran was found capable of managing her VA benefits.  The diagnosis was severe, chronic PTSD with depression related to military sexual trauma, and a GAF score of 42 was listed.

In VA psychiatry notes dated from July 2009 to February 2013, the Veteran was seen for anxiety and PTSD.  Energy level was low, but she related to being very busy at home and caring for two children with disability.  She denied experiencing auditory/visual hallucinations or delusions, or suicidal or homicidal ideations.  On mental status examination, the Veteran was alert and fully oriented.  She was cooperative and had proper grooming and hygiene.  No mood abnormalities were present.  Mood was neutral with congruent affect of normal range and intensity.  Speech was normal in rate without any formal thought disorder.  She had no suicidal/homicidal ideations/plans/ or intentions.  She had no psychotic symptoms.  She seemed to have good insight into her symptoms and demonstrated proper judgment in treatment-related issues.  Cognition was grossly intact.  The diagnoses were panic disorder and PTSD.  The GAF score were 65 in January 2012, August 2012, January 2013 and February 2013. 

A May 2010 VA psychology note stated in regard to the Veteran's PTSD diagnosis that her strength was ability to establish/maintain relationships, adequate daily living activities skills, being cooperative and friendly, and good social skills.

The Veteran underwent another VA mental disorders examination in January 2012.  The diagnosis was PTSD with associated depression, and a GAF score of 53 was listed.  The examiner noted that the Veteran's level of occupational and social impairment with regard to the mental diagnosis was best summarized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

Relevant to social/marital/family history, the Veteran related that after 7 years of common law marriage, she officially got married approximately 4 months ago; however, the relationship has been difficult due to her PTSD symptoms, and she described the relationship as "sometimes good sometimes distant."  The Veteran had 10 children between her and her husband (some from a previous relationship) and 3 special needs children lived in the home with Veteran and her husband, which added to her stress.  The Veteran had positive relationship with all children.  The Veteran stated she did not have many friends and that she tended to push people away due to mistrust; those friends she did have were online only through social media outlets as she felt safer online and could control who talked to her and who she could block for social interactions.  The Veteran struggled with going out in public and stayed at home most of the day.  She had to have someone with her most times and needed to have someone accompany her even if it was to go a few miles from home to the store.  She generally would only go out accompanied by someone during the daytime since this is when most people at work and she could "see everything" around her.

The Veteran continued to receive outpatient psychotherapy and psychiatric care; treatment notes reflected that the Veteran continued to engage in avoidant behaviors, a hallmark of trauma survivors with PTSD, and of which continued to feed into her PTSD reactions.  While the medications helped to some degree, it was clear that without such medications, her condition would be worse.

The examiner noted that the Veteran was admitted for a residential PTSD program from March to May 2009; her last VA examination was in July 2009, only two months after completing the PTSD program, at which time her symptoms were better controlled.  However, beginning in December 2009 she began to complain of worsening PTSD symptoms and treatment notes demonstrated a progressive decline in her functioning since her discharge from that PTSD program.

The Veteran reported symptoms of depressed mood, anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; suicidal ideation; obsessional rituals which interfere with routine activities; and impaired impulse control, such as unprovoked irritability with periods of violence.

The Veteran also reported persistent passive suicidal ideations, such as wishes she were not here anymore, but denied current or recent plans or intent to harm herself or anyone else.  Her memory problems interfered with her remembering to bathe and eat, having to be reminded to do such although it was not persistent.  She described a number of behaviors consistent with obsessive/compulsive traits, such as having to organize her clothes by color and organizing the shelves of the refrigerator in specific manners.  She stated that people had commented on her tendency to "drift off" when in conversation with large people; everything on television had to be recorded ahead of time and screened by her husband or friends before the Veteran watched it due to reaction to large number of potential triggers.  She had night sweats requiring frequent changing of sheets.  The examiner found that the Veteran was capable of managing her financial affairs.  

The examiner concluded that the Veteran continued to meet criteria for PTSD.  She completed the PTSD Checklist in which she obtained a score of 72 suggesting severe PTSD, which was consistent with her reported level of functioning and described an individual severely impacted by her PTSD symptoms.  The examiner noted that the Veteran had few friends outside of her home and she was barely able to leave her home, even to drive a few miles, without the need to be accompanied by someone.  The Veteran provided the examiner a letter describing her difficulties with medical appointments, including episodes of extreme anxiety accompanied by vomiting knowing that she would have to be seeing a male doctor.  Her note described how an ultrasound had to be stopped numerous times due to her crying and anxiety.  She also described how, while playing at her computer, she overheard the television in the background featuring an episode of a crime drama about a serial rapist; she started hyperventilating, shaking, and sweating, and had to be guided out of the room by her husband who stayed with her for hours due to her difficulty in calming down.  The examiner opined that the Veteran's clinical presentation was consistent with PTSD and her identified trauma (military sexual trauma) and her PTSD should be considered severe with occupational and social deficiencies in most areas.

Based on a thorough review of all of the evidence of record, the Board finds that the functional impairment resulting from the Veteran's PTSD most closely approximates the criteria for a 70 percent disability rating for the entire rating period under appeal.  38 C.F.R. § 4.7.  In reaching this determination, the Board finds it significant that the July 2009 and January 2012 VA examiners, who conducted a comprehensive psychiatric assessment of the Veteran, diagnosed PTSD, and noted that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  In this regard, the July 2009 examiner noted that the Veteran's signs and symptoms of PTSD along with her depression contributed significantly to her difficulty being able to work.  As to social functioning, she had a very limited social life and experienced significant anxiety going out and being around people and therefore she avoided socialization.  She also experienced a depressed mood most of the time.  The examiner opined that the Veteran's depression impacted her motivation, which affected her ability to function, even in the simple areas at home, and would certainly keep her from being able to maintain gainful employment.  The January 2012 VA examiner also noted that the Veteran had few friends outside of her home and she was barely unable to leave her home, even to drive a few miles, without the need to be accompanied by someone.  The examination report reflects that the Veteran's PTSD score demonstrates severe PTSD, which is consistent with her reported level of functioning and describes an individual severely impacted by her PTSD symptoms.  Therefore, a 70 percent rating for PTSD is granted for the entire rating period.

However, the Veteran's total disability picture does not rise to the severity required for a 100 percent rating.  In this regard, the Board finds that functional impairment comparable to total social and occupational impairment has not been shown in this case.  Significantly, the July 2009 and January 2012 VA examiners did not find total occupational and social impairment.

The record reflects that the Veteran got married to her current husband in 2011 after 7 years of common law marriage.  Although she reported that her martial relationship has been difficult due to her PTSD symptoms and that the relationship is "sometimes good sometimes distant," she described her husband as very supportive, understanding, caring about her concerns, and willing to work with her.  She also related that she had positive relationship with all her children.

Although the July 2009 VA examiner provided an opinion that the Veteran was unable to work and her signs and symptoms of PTSD along with her depression contributed significantly to her difficulty being able to work, the treatment reports of record reflect that she had adequate daily living activities skills.  Specifically, she has 3 special needs children who lived with her and she took care of them.  The July 2009 VA examination also reflects that she was able to follow the demands of the interview with appropriate attention and concentration.  Her recent and remote memory was adequate and within normal limits.  The May 2010 VA psychology note also assessed the Veteran's strength to be the ability to establish/maintain relationships and being cooperative and friendly, with good social skills.  She was also found to be capable of managing her own financial affairs.  

Accordingly, while the Veteran has shown substantial social and occupational impairment, to the extent that such impairment has not been destructive to her family and social life, the evidence does not demonstrate total social and occupational impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Nor does the credible lay and medical evidence demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or disorientation to time and place, as reflected by the July 2009 and January 2012 VA examination reports.  See id.  On mental status examinations, the Veteran was alert, fully oriented, and cooperative.  Although the Veteran reported during the January 2015 Board hearing that she had difficulty remembering to shower or bathe, she was able to present with proper grooming and hygiene at her VA examinations and treatment sessions.  No mood abnormalities were present and her mood was neutral with congruent affect of normal range and intensity.  Her speech was productive and goal-oriented without any formal thought disorder.  There were no homicidal ideations/plans/ or intentions, psychotic symptoms, delusional thinking or perceptual disturbances, manic/hypomanic symptoms, or auditory/visual hallucinations.  Her cognition was grossly intact.  

In particular, the Veteran is noted to have good insight into her symptoms and demonstrated proper judgment in treatment-related issues.  The July 2009 VA examiner noted that she had some psychological sophistication and personal insight and that she was working to apply her knowledge of treatment.

As such, the evidence does not support a finding of total occupational and social impairment that is the criteria for a 100 percent rating for PTSD.  Accordingly, considering evidence in totality, the Board finds that the Veteran's disability picture more nearly approximates the criteria for the 70 percent disability rating, and therefore the 70 percent rating is the appropriate rating.  38 C.F.R. § 4.7.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the functional impairment due to symptomatology of the Veteran's service-connected PTSD.  See Thun, 22 Vet. App. at 115.  The Veteran's PTSD is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  When comparing the Veteran's psychiatric symptoms and social and occupational impairment with the schedular criteria, the Board finds that her symptoms are congruent with the disability picture represented by the rating assigned herein and she does not have symptoms associated with this disability that have been unaccounted for by the schedular rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, a comparison of the Veteran's symptoms and functional impairment resulting from the psychiatric disability with the pertinent schedular criteria does not show that the service-connected PTSD presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's PTSD.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The issue has been reviewed with consideration of whether staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, there is no evidence of record that would warrant a rating greater than assigned herein for her PTSD during the rating period on appeal.  See Fenderson, 12 Vet. App. at 126.  Rather, the medical evidence of record reflects that the Veteran had similar psychiatric symptoms which appear to have remained relatively stable throughout the rating period under appeal.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), no additional symptoms are shown that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning an increased rating for the Veteran's PTSD, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

In the July 2009 rating decision, the RO granted service connection for PTSD.  The effective date of the award was set as May 11, 2009.  The Veteran contends that an earlier effective date of March 1983 is warranted because she incurred PTSD while in service and it was diagnosed in 1998.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim or reopened claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2014).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2014).

Historically, the Veteran filed her original claim for service connection for PTSD in May 1999.  A July 2000 rating decision denied the claim, and the notice of the July 2000 rating decision was issued on July 24, 2000.  In a statement received in September 2000, the Veteran indicated her disagreement.  The RO readjudicated the claim in a November 2001 rating decision and continued the denial.  Notice of the November 2001 rating decision was issued on November 29, 2001.  The Veteran, again, filed a timely notice of disagreement (NOD) therewith in March 2002 and the RO issued a statement of the case (SOC) in March 2004.  Thereafter, on August 3, 2004, VA received congressional correspondence inquiring the current status of the Veteran's appeal that was dated in July 15, 2004.

The Board observes that as the Veteran filed a notice of disagreement in September 2000, within the one year period to appeal the July 2000 rating decision, the November 2001 rating decision was properly a readjudication of the claim.  See 38 C.F.R. § 3.156(b).  VA's delay in issuing a SOC following timely receipt of a statement which may be reasonably construed as a NOD, with the July 2000 rating decision, cannot serve to prejudice the Veteran.  However, the time period in which to complete such an appeal is 60 days from the date of issuance of the SOC, where the remainder of the one-year period following issuance of a notice of an adverse determination has expired.  The one-year period to appeal the July 2000 rating decision was July 2001, and to appeal the November 2001 rating decision expired in November 2002, one year from the date of issuance of notice thereof.

As the March 2004 SOC was issued after expiration of the one-year period to appeal the July 2000 or November 2001 rating decision, the Veteran had 60 days from issuance of the SOC in March 2004 in which to complete an appeal of the July 2000 or November 2001 rating decision by submission of a substantive appeal.  As such, his July 2004 congressional inquiry cannot be construed as a substantive appeal to the July 2000 or November 2001 rating decision.  As such, the July 2000 and November 2001 rating decisions became final.  38 U.S.C.A. § 7105.  The Veteran was notified of the status of her appeal in a letter dated August 20, 2004, which was sent in response to the July 2004 congressional inquiry.  However, it was not until May 11, 2009, that VA received the Veteran's statement indicating that she suffered from military sexual trauma and that she was admitted to an 8 week residential PTSD program at the Batavia VA Medical Center.  This statement has been construed as a request to reopen a claim for service connection for PTSD.  Prior to May 11, 2009, nothing in the record can be reasonably viewed as a claim of service connection for PTSD.

An August 1999 VA mental disorders examination report shows a diagnosis of chronic PTSD.  The Board therefore finds that the Veteran's "disability arose" clearly prior to the date of her claim to reopen the issue of service connection for PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; cf. DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011)("entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition.").  However, given that the effective date of the award can be no earlier than the date of claim, the Board concludes that the proper effective date for the award of service connection for PTSD is May 11, 2009.

Accordingly, the Board finds that an effective date prior to May 11, 2009 for the grant of service connection for PTSD is not warranted.  The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.

Temporary Total Rating

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  Subject to the provisions of paragraphs (d), (e), and (f) of § 4.29, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29(a).

The record reflects that the Veteran was admitted to the VA Medical Center in Batavia, New York from March 30, 2009 to May 22, 2009 for inpatient PTSD program.  The Veteran contends that she should be awarded a temporary total rating for this treatment.

The effective date for the award of service connection for the Veteran's PTSD is May 11, 2009, and as explained above, an effective date earlier than May 11, 2009 will not be granted.  The award of service connection must precede any discussion of a disability rating for a claimed disability.  Specifically, with respect to temporary total disability ratings, the 21 day required hospitalization must be for a service-connected disability.  See 38 C.F.R. § 4.29.  Although the period of the Veteran's hospitalization for PTSD certainly exceeds 21 days, service connection is not established for PTSD for the period from March 30, 2009 to May 10, 2009.  Therefore, the requirement for a hospitalization over 21 days for a service-connected condition is not met in this case.

Accordingly, there is no legal basis for the allowance of a temporary total rating, despite the Veteran's inpatient treatment, and such a claim will be denied.


ORDER

Entitlement to an initial rating of 70 percent, but no higher, for PTSD is granted for the entire rating period.

Entitlement to an effective date prior to May 11, 2009 for the award of service connection for PTSD is denied.

Entitlement to a temporary total rating due to a hospitalization over 21 days for a service-connected condition is denied.


REMAND

In light of the grant of increased rating claim herein, the issue of entitlement to a TDIU should be remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).

Accordingly, the case is REMANDED for the following action:

With consideration of the disability for which an increased rating has been granted above, and after completing any development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran and her representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


